—Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contention, the plea colloquy establishes that defendant’s plea was voluntarily, knowingly and intelligently entered (see, People v Fiumefreddo, 82 NY2d 536, 543-544). Supreme Court advised defendant of the rights that she was waiving, and defendant indicated that she understood those rights, and confirmed that she had not taken any drugs, alcohol or medications or suffered from any physical or mental conditions that might affect her ability to understand the plea bargain. Defendant stated that she had sufficient opportunity to discuss the plea with her attorney. Finally, defendant admitted to her participation in the crime as outlined by the court (see, People v Schrecengost, 273 AD2d 937, 938, lv denied 95 NY2d 938). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Robbery, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Scudder and Bums, JJ.